Per Curiam,
The by-laws provided that if decedent failed to designate the person “to whom his death benefit shall be paid,” it was payable “......to any relatives of the deceased member who at the time of his death were dependent for support in whole or in part upon such deceased member.” Decedent died unmarried leaving his parents surviving. They filed a bill against the union, an unincorporated beneficial society, alleging their son’s membership, *286death and other facts entitling them under the by-laws to death benefits of $550, averring that payment had been refused and desiring a decree. The answer denied that decedent “was aiding to support” his parents and averred that they were not “wholly or partly dependent.” That was the only question involved and was correctly disposed of by the learned court below.
The decree is affirmed. Appellant for costs.